Title: Appendix X: From Pierre-Charles L’Enfant, 17 May 1784
From: L’Enfant, Pierre Charles
To: Washington, George


    
     Ser
     philadelphi—monday may th17 1784
    
    I take the liberty to adresse your Excellency with the inclosed letter from mr duBouchet, who his one of the officer whose particular cases have moved the french Comitee in favour of thier claimes, his suspecting that there as Been in the assembly some opposition to his claimes, is the accasion for is troubling your Excellency with a second adresse—and I could not But Be Confident that your Excellency and the whole Communiti are dispose to render justice to his merite, and will considere How heurt full a dissapointement to his Expectation should Be to his military character, it is upon the same Considerations that I intreat your Excellency to Be favorable to the Wishes that the french continantal officer have Shew to protect the gentlemans whiche they have ⟨taken⟩ upon thems selves to recomande to the general society—and I will go as far as to assure your Excellency that those personnes are the only ones in whose Be[h]alf they intend to petition, and that from the communication of thier opinion they may Be considered as Being already name in france and from which idea the assembly not positively explaning thier intention would Be looked as if thier opinion was contrary to thier wishis.
    as I Expect your Excellency opinion will move the assembly in favour of those gentlemen, I Beg that in a view to prevent anny further application the assembly will Be pleased to personnally designate name By name those who shal have a sufficient suports for to merite so particular a proof of your attention and unapreciable favour—whose personnes names I Beg to Be mentione only in the ⟨ansuerds⟩to the french continantal officer commitee held at the marquis De lafayette Hotel at paris. with great respect I have the honnour to Be sir your Excellency most obidient humble servant
    
     P. L’Enfant
    
   